Citation Nr: 1046679	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The appellant is seeking benefits as the surviving spouse of the 
late Veteran, who had active service from February 1947 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).


Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.  When it is determined 
that a veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(3), (4).

In certain cases, service connection can be presumed under 38 
C.F.R. § 3.309(d) where it has been shown that the veteran was 
exposed to radiation.  A "radiation-exposed veteran" is defined 
by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device; the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of the United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945, through July 1, 1946.  38 
C.F.R. § 3.309(d)(3)(i),(ii) (2007).

The term "onsite participation" is defined to mean:  (a) during 
the official operation period of an atmospheric nuclear test, 
presence at the test site, or performance of official military 
duties in connection with ships, aircraft or other equipment used 
in direct support of the nuclear test; (b) during the six-month 
period following the official operational period of an 
atmospheric nuclear test, presence at the test site or other test 
staging area to perform official military duties in connection 
with completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; (c) 
service as a member of the garrison or maintenance forces on 
Eniwetok during the periods June 21, 1951, through July 1, 1952, 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
through April 30, 1959; (d) assignment to official military 
duties at naval shipyards involving the decontamination of ships 
that participated in Operation CROSSROADS.  38 C.F.R. § 
3.309(d)(3)(iv).

For tests conducted by the United States, the term "operational 
period" means, for Operation CROSSROADS, the period of July 1, 
1946, through August 31, 1946.  38 C.F.R. § 3.309(d)(3)(v)(B).

Diseases warranting a presumption of service connection under 38 
C.F.R. § 3.309(d) include leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Where a veteran did not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or did not suffer 
from one of the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the claimant may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffered from a radiogenic disease and exposure to 
ionizing radiation in service is claimed.

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include the 
following:  (i) all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; 
(iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon 
cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) 
urinary bladder cancer; (xiv) salivary gland cancer; (xv) 
multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) 
non-malignant thyroid nodular disease; (xviii) ovarian cancer; 
(xix) parathyroid adenoma; (xx) tumors of the brain and central 
nervous system; (xxi) cancer of the rectum; (xxii) lymphomas 
other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) 
any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that colon cancer become manifest five years or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

In this case, the late Veteran's service records do not provide 
enough information to determine whether he was a "radiation-
exposed veteran" under 38 C.F.R. § 3.309(d)(3).  The appellant 
contends that her husband told her that he had participated in 
atomic bomb testing while on a ship, and that he stood on the 
deck of the ship wearing special glasses and felt the blast of 
heat from the explosion of the bomb.  On an undated Report of 
Medical History contained in the Veteran's service treatment 
records, in answer to question number 28, "[h]ave you ever 
worked with radioactive substance," the doctor wrote, "A-bomb 
experiments  Eti-wetok."  Presumably, that notation referrs to 
the Eniwetok Atoll in the Pacific Ocean, where nuclear weapons 
testing was conducted after World War II.  The Veteran's service 
personnel records indicate that he served on the U.S.S. Navarro, 
which, according to on-line sources, provided services for a 
series of atomic tests at Eniwetok during the summer of 1958.  
See http://en.wikipedia.org/wiki/USS_Navarro_(APA-215).  The 
Veteran's Enlisted Performance Record indicates that he was 
serving on the U.S.S. Navarro in May and November 1958.  Thus, 
although the Veteran's service records indicate that he may have 
participated in atomic bomb testing in some capacity, there is 
not enough information to conclude that he was a "radiation-
exposed veteran."  

The Veteran's Certificate of Death indicates that he died in 
March 2007, of small cell lung cancer of one year's duration.  
Lung cancer is listed as a radiogenic disease under 38 C.F.R. 
§ 3.311, and the appellant is therefore entitled to the special 
development procedures under that regulation.  Specifically, the 
regulation provides that, when a veteran alleges exposure to 
atmospheric nuclear weapons tests, dose data will be requested 
from the appropriate office of the Department of Defense.  38 
C.F.R. § 3.311(a)(2)(i).  If it is determined that such veteran 
was exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons as claimed, and the 
veteran subsequently developed a radiogenic disease that became 
manifest within the period specified in paragraph (b)(5) of the 
regulation, the claim will be referred to the Under Secretary for 
Benefits for further consideration in paragraph (c) of the 
regulation.  38 C.F.R. § 3.311(b)(1).  Paragraph (c) states that 
the Under Secretary for Benefits shall consider the claim with 
reference to the factors specified in paragraph (e), and may 
request an advisory medical opinion from the Under Secretary for 
Health.  

Because the Veteran in this case died of a radiogenic disease 
which developed in the time-period specified in the regulation 
(five years or more after the alleged exposure), and the record 
indicates that the Veteran served on a ship that may have been 
involved in nuclear testing, the Board finds that a remand is 
necessary to comply with the development directives of 38 C.F.R. 
§ 3.311. 

Accordingly, the case is REMANDED for the following action:

1.  Request dose data from the appropriate 
office of the Department of Defense based on 
the Veteran's service on the U.S.S. Navarro 
and any other ships that may have been 
involved in nuclear testing.


2.  If it is determined that the Veteran 
participated in atmospheric testing of 
nuclear weapons, refer the claim to the Under 
Secretary for Benefits for consideration 
under 38 C.F.R. § 3.311(c).  

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If any benefit sought is not 
granted, the appellant and her representative 
should be furnished a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

